I can not agree that the evidence is insufficient to support the verdict. The facts are not very fully or connectedly set out in the opinion. Indeed, it would require more time and space to do so than was deemed necessary. Nor does it seem that any useful purpose would be subserved for me to do so. I have carefully examined the record in which we were greatly aided in an admirable oral argument on behalf of appellant and whatever *Page 390 
might have been my conclusion as an original question, it seems clear to me that there is abundant evidence to support the conviction.
[Rehearing denied May 18, 1910. — Reporter.]